On Application por Rehearing.
Spencer, J.
Oldis died in August, 1870, in community with his wife, the plaintiff. Neither Oldis nor the community owed a dollar at his death. All the property was community. Two weeks after the death of Oldis his brother was appointed administrator of his estate. A few weeks later he applied for an order to sell property to pay the funeral and law charges of the succession. The widow came into court on 'tenth October, 1870, and represented that she had accepted the community, and that there were no' debts, and no need of an administration, offering to pay any legitimate claim against the succession, of whose property she was usufructuary.
In February, 1871, the administrator filed his account which, upon its face, shows that there was not one cent of indebtedness against Oldis •or the community at his death. The widow had expressly accepted the community on tenth October, 1870. She thereby became the absolute ,and unqualified owner of one half of the property. There being no debts of the community, no" demands against it in favor of any body, the administration of the husband’s estate did not and could not embrace her half of the property. Her half of the property could not be sold to pay the funeral and law charges due by the estate of her deceased husband. They were not charges against the community. The order of the court of twenty-fifth May, 1871, directing the sale of “sufficient property of said succession” to pay.said funeral and law charges, can not, in law or fact, be construed as embracing the widow’s half of said property. If the sheriff undertook to sell her interest in said property under said order, he transcended its terms as well as the law. But it seems that he did, advertise the whole .of the property in question, and adjudicated it to the defendant, Brugier, on twelfth April, 1873. By his deed of same date, however, he sells “ all the rights and titles which the said succession had in or to the said property,” etc. At most the husband’s half of said property passed by said sale. ■
After making this deed, the next step was an order, of date May 10, 1873, from “ J. E. Dicks, deputy sheriff,” to “ Charles Moret, deputy sheriff,” instructing him “to eject the occupant of the premises sold in succession of Oldis, and place purchaser, Mr. O. Brugier, in full possession of the place; should it become necessary to break down doors, bar*485riers, or any kind of obstacles to execute your writ, or this order, do so; and, if any one disturbs you, have them arrested,” etc.
We consider this a very high-handed and lawless proceeding on the part of the sheriff. In selling succession property under an order of sale the sheriff has no other or different powers than the administrator or any auctioneer would have in doing the same thing; he only acts in the capacity of auctioneer. The law never contemplated or authorized that a sheriff or administrator or auctioneer, in selling succession property should seize it, as is done under a writ of fieri facias. In fact, in this case the sheriff’s return shows that he did not pretend to have seized before making the sale. What right had he then, a month after he had made the sale and deed, to direct his deputies, without any order of court to that effect, to put the purchaser into possession by force of arms, “by breaking down doors,” etc.? A moment’s reflection would have convinced any body that such a proceeding is lawless. I am the owner of a house and lot in New Orleans which has been (perhaps unknown to me) inventoried as part of somebody’s succession. An order for its sale is obtained in a proceeding to which I am no party. It is advertised and sold without disturbing my possession. The sheriff or the administrator or the auctioneer, as the case may be, comes with his posse and ejects me from the premises ; and I wake up to find my property sold and myself and family turned out of doors„ without warning or hearing. Such is not* the law. The authorities referred to relative to the liabilities of sheriffs in execution of writs are-all well recognized and known, but they have no application to a case-like this, for neither the order of the court nor the law directed or permitted any such proceeding. As to Brugier, it is a full answer to him to-say that he did and could only acquire, if any thing, title to Oldis’s half,, which by no means justified his taking forcible possession of the whole property.
In the application for rehearing on the part of the sheriff it is stated that “ the sheriff, to whom the order of sale was directed, became functus officio before its execution.” We do not understand what the counsel mean by this statement. If they mean that Wm. P. Harper., the sheriff sued, -was functus officio, and therefore not liable for this lawless trespass, it is strange that he makes no such defense in his answer, which was filed twentieth June, 1873, a month after this suit was brought. He is the sheriff who signed the deed, and there is nothing to show that he was functus officio at the time his deputies invaded the plaintiff’s premises. In our.former opinion we affirmed a judgment condemning the defendants to pay damages as trespassers. We have carefully reviewed this record. That judgment meets our approval. The rehearing is refused.